DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “no portion of the metal tube is positioned on a tip side of a tip end portion of the temperature sensing element in an axial direction of the metal tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the new limitation “wherein no portion of the metal tube is positioned on a tip side of a tip end portion of the temperature sensing element in an axial 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 refers to an opening tip portion at a tip of the metal tube and a coating material disposed at the opening tip portion.  It is unclear how the tip is both open but coated so that gas is not passed through.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0279586 (“Suzuki”) in view of U.S. Patent Pub. 2012/0147923 (“Schmidt”), further in view of U.S. Patent Pub. 2010/0152731 (“de la Rama”).
Claim 1
Suzuki discloses a temperature sensor comprising: a metal tube having an opening as an opening tip portion at a tip of 5the metal tube (metal tube 120 with openings 122); a temperature sensing element disposed at the opening tip portion for measuring a temperature of measurement target gas in measurement environment (temperature element 103); a pair of lead wires disposed in the metal tube, each including a lead 10tip portion containing at least one of platinum and platinum alloy and contacting a surface of the temperature sensing element (lead wires 104, 504, paragraph [0006, 0042], platinum alloy); an insulating support material disposed in the metal tube and made of ceramic for insulating the pair of lead wires from the metal tube and supporting the pair of lead wires in the metal tube (paragraph [0041], silicon oxide).
Suzuki does not appear to explicitly disclose 15a coating material disposed at the opening tip portion in a state of covering the temperature sensing element, the lead tip portion, and a tip surface of the insulating support material and having a property of not allowing measurement target gas to pass through, wherein the coating material contains oxide and at least one of 20platinum, platinum alloy, and platinum-containing oxide containing platinum that are dispersed in the oxide.  
Schmidt discloses a coating material disposed at the opening tip portion in a state of covering the temperature sensing element, the lead tip portion, and a tip surface of the insulating support material and having a property of not allowing measurement target gas to pass through (paragraph [0076], metal plating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the coating material, as disclosed by Schmidt, into the device of Suzuki, for the purpose of prevent scaling and discoloration of the tube (Schmidt, paragraph [0076]).
Suzuki in view of Schmidt discloses the use of gold or chrome but does not appear to explicitly disclose using platinum.
De la Rama discloses a catheter with fluid lumen having a tip assembly goating with gold or platinum (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a platinum coating instead of gold, as disclosed by de la Rama, into the device of Suzuki in view of Schmidt, as the materials have been recognized in the art as equivalents to increase thermal conductivity of the electrodes (de la Rama, paragraph [0048]).

Claim 2
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein the coating material is disposed at an outermost peripheral portion of a detecting tip 25portion of the temperature sensor, with which measurement target gas is in contact (de la Rama, paragraph [0048]).

Claim 3
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein at least one of platinum and platinum alloy that are contained in the lead tip portion and at 30least one kind of platinum, platinum alloy, and platinum-containing oxide that 30are contained in the coating material are bonded via oxygen of oxide contained in the coating material (Suzuki, lead wires 104, 504, paragraph [0006], platinum alloy)

Claim 4
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1.
Suzuki in view of Schmidt, further in view of de la Rama does not appear to explicitly disclose wherein a content of 5platinum contained in at least one of platinum, platinum alloy, and platinum- containing oxide in the coating material is in a range of 0.001 to 30 mass%.
Sohn discloses reducing an amount of platinum in the coating (paragraph [0014-0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a content of 5platinum contained in at least one of platinum, platinum alloy, and platinum- containing oxide in the coating material is in a range of 0.001 to 30 mass%, for the purpose of reducing the cost of manufacturing of the sensor (Sohn, paragraph [0015]).

Claim 5
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein the oxide contains A12O3 and contains at least one of ZrO2, SiO2, Y2O3, A12O3-SiO2, and 10ZrSiO4 as an optional component (Suzuki, paragraph [0041], silicon oxide).  

Claim 6
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein the oxide contains a composition that composes the temperature sensing element (Suzuki, paragraph [0039-0041]).  

Claim 157
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 6, wherein the composition is composite oxide that contains YCrMnO3 and Y2O3 (Suzuki, paragraph [0040]).

Claim 9
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein platinum alloy 25composing the lead tip portion is alloy of platinum and at least one of Ru, Rh, Pd, Os, and Ir (Suzuki, paragraph [0042], Pt-Rh).

Claim 10
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein no portion of the metal tube is positioned on a tip side of a tip end portion of the temperature sensing element in an axial direction of the metal tube  (Suzuki, Fig. 2, openings 122).  

Claim 11
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein a part of the temperature sensing element is disposed on a tip side relative to the opening tip portion in an axial direction of the metal tube, and another part of the temperature sensing element is disposed on a base end side relative to the opening tip portion in the axial direction of the metal tube (Suzuki, Fig. 2).  

Claim 12
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein an entirety of the temperature sensing element is disposed on a tip side relative to the opening tip portion in an axial direction of the metal tube (Suzuki, Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0279586 (“Suzuki”) in view of U.S. Patent Pub. 2012/0147923 (“Schmidt”), further in view of U.S. Patent Pub. 2010/0152731 (“de la Rama”), further in view of U.S. Patent Pub. 2012/0063488 (“Nakayama”).
Claim 8
Suzuki in view of Schmidt, further in view of de la Rama discloses the temperature sensor according to claim 1, wherein the platinum alloy composing the coating material is at least one of Pt-Rh, Pt-Pd, Pt-Ir, Pt- 20Ru, Pt-Os, Pt-Ni, Pt-W, Pt-Nb, Pt-Ta, Pt-Hf, Pt -Ti, Pt-Au, Pt-Mo, Pt-Co, and Pt-Ir-Ti (Suzuki, paragraph [0042], Pt-Rh).
Suzuki in view of Schmidt, further in view of de la Rama discloses using platinum but does not appear to explicitly disclose wherein the platinum-containing oxide composing the coating material is at least one of Pt-ZrO2 and Pt-Rh-ZrO2 (Nakayama, paragraph [0043]).  
Nakayama discloses wherein the platinum-containing oxide composing the coating material is at least one of Pt-ZrO2 and Pt-Rh-ZrO2 (Nakayama, paragraph [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the platinum-containing oxide 2 and Pt-Rh-ZrO2, as disclosed by Nakayama, into the device of Suzuki in view of Schmidt, further in view of de la Rama, for the purpose of providing a desired thermal expansion coefficient matching of the materials (Nakayama, paragraph [0043-0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853